DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20SEP2022 has been entered.
 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US PGPub No. 2012/0167100 A1).

Consider Claim 1,
LI teaches a memory device comprising:
a memory array (LI, e.g., Fig 1, illustrates array of memory); and 
control logic, operatively coupled with the memory array (LI, e.g., Fig 1, illustrates plural control elements.), to perform operations comprising:
receiving, from a requestor, a first request to perform a first memory access operation on the memory array; initiating the first memory access operation on the memory array (LI, e.g., Fig 6B:610; ¶0096, perform a task responsive to command.); 
prior to completion of the first memory access operation, receiving, from the requestor, a second request to suspend performance of the first memory access operation (LI, e.g., Fig 6B:611; ¶0097, issue suspend command.); 
causing the memory device to enter a suspend state, wherein the first memory access operation is suspended during the suspend state (LI, e.g., Fig 6B:613; ¶0098, enter a suspend state.); 
receiving, from the requestor, a third request to perform a dynamic single-level cell (SLC) program operation on the memory array while the memory device is in the suspend state, wherein a program time associated with the dynamic SLC program operation is less than an operation time associated with the first memory access operation (LI, e.g., Fig 12A, shows that the total duration of the SLC program is less than the total duration of the MLC (LM) programming operation.); and initiating the dynamic SLC program operation on the memory array (LI, e.g., Fig 6B:614; Fig 12A, illustrates SLC programming during program suspend [t7 to t8].).

Consider Claim 2,
LI further teaches wherein the requestor comprises a memory sub-system controller of a memory sub-system comprising the memory device (LI, e.g., Fig 1, shows plural controllers which act to request from different sub-sets of memory space.).

Consider Claim 3,
LI further teaches wherein the first memory access operation comprises a multi-level cell (MLC) program operation (LI, e.g., Fig 12A:¶0149, discloses that the suspended (i.e., a first) operation is an MLC program [LM-lower middle programming].).

Consider Claim 4,
LI further teaches wherein the dynamic SLC program operation has a lower program time than the MLC program operation (LI, e.g., Fig 12A, shows that the total duration of the SLC program is less than the total duration of the MLC (LM) programming operation.).

Consider Claim 6,
LI further teaches:
a page cache operatively coupled with the memory array and the control logic (LI, e.g., ¶0063, latches store (i.e., cache) page data.), wherein while the memory device is in the suspend state, the control logic is to store progress information associated with the first memory access operation in the page cache (LI, e.g., ¶0069, latches (i.e., cache) identify when storage elements have reached associated milestones in a programming operation.).

Consider Claim 7,
LI further teaches wherein the control logic is to perform operations further comprising:
determining that the dynamic SLC program operation is complete; providing a notification to the requestor indicating that the dynamic SLC program operation is complete (LI, e.g., Fig 6B:616; ¶0100, perform second task and then set ready status; Fig 12A, second task can be an SLC program operation.); 
receiving, from the requestor, a fourth request to resume the first memory access operation on the memory array (LI, e.g., Fig 6B:618, issue resume command.); 
causing the memory device to exit the suspend state; and resuming the first memory access operation on the memory array using the progress information from the page cache (LI, e.g., Fig 6B:619; ¶0101, resume first task.).

Consider Claim 8,
LI teaches a method comprising:
receiving, from a requestor, a first request to perform a first memory access operation on a memory device; initiating the first memory access operation on the memory device (LI, e.g., Fig 6B:610; ¶0096, perform a task responsive to command.); 
prior to completion of the first memory access operation, receiving, from the requestor, a second request to suspend performance of the first memory access operation (LI, e.g., Fig 6B:610; ¶0096, perform a task responsive to command.); 
causing the memory device to enter a suspend state, wherein the first memory access operation is suspended during the suspend state (LI, e.g., Fig 6B:613; ¶0098, enter a suspend state.); 
receiving, from the requestor, a third request to perform a dynamic single-level cell (SLC) program operation on the memory device while the memory device is in the suspend state, wherein a program time associated with the dynamic SLC program operation is less than an operation time associated with the first memory access operation (LI, e.g., Fig 12A, shows that the total duration of the SLC program is less than the total duration of the MLC (LM) programming operation.); and initiating the dynamic SLC program operation on the memory device (LI, e.g., Fig 6B:614; Fig 12A, illustrates SLC programming during program suspend [t7 to t8].).

Consider Claim 9,
LI further teaches wherein the requestor comprises a memory sub-system controller of a memory sub-system comprising the memory device (LI, e.g., Fig 1, shows plural controllers which act to request from different sub-sets of memory space.).

Consider Claim 10,
LI further teaches wherein the first memory access operation comprises a multi-level cell (MLC) program operation (LI, e.g., Fig 12A:¶0149, discloses that the suspended (i.e., a first) operation is an MLC program [LM-lower middle programming].).

Consider Claim 11,
LI further teaches wherein the dynamic SLC program operation has a lower program time than the MLC program operation (LI, e.g., Fig 12A, shows that the total duration of the SLC program is less than the total duration of the MLC (LM) programming operation.).

Consider Claim 13,
LI further teaches while the memory device is in the suspend state, storing progress information associated with the first memory access operation in a page cache of the memory device (LI, e.g., ¶0063, latches store (i.e., cache) page data; ¶0069, latches (i.e., cache) identify when storage elements have reached associated milestones in a programming operation.).

Consider Claim 14,
LI further teaches:
determining that the dynamic SLC program operation is complete; providing a notification to the requestor indicating that the dynamic SLC program operation is complete  (LI, e.g., Fig 6B:616; ¶0100, perform second task and then set ready status; Fig 12A, second task can be an SLC program operation.); 
receiving, from the requestor, a fourth request to resume the first memory access operation on the memory device (LI, e.g., Fig 6B:618, issue resume command.); 
causing the memory device to exit the suspend state; and resuming the first memory access operation on the memory device using the progress information from the page cache (LI, e.g., Fig 6B:619; ¶0101, resume first task.).

Consider Claim 15,
LI teaches a method comprising:
sending, to a memory device comprising control logic and a memory array, a first request to perform a first memory access operation on the memory array (LI, e.g., Fig 6B:610; ¶0096, perform a task responsive to command.); 
prior to completion of the first memory access operation receiving, sending, to the memory device, a second request to suspend performance of the first memory access operation (LI, e.g., Fig 6B:610; ¶0096, perform a task responsive to command.), the second request to cause the memory device to enter a suspend state, wherein the first memory access operation is suspended during the suspend state (LI, e.g., Fig 6B:613; ¶0098, enter a suspend state.); and 
sending to the memory device, a third request to perform a dynamic single-level cell (SLC) program operation on the memory device while the memory device is in the suspend state (LI, e.g., Fig 6B:614; Fig 12A, illustrates SLC programming during program suspend [t7 to t8].), wherein a program time associated with the dynamic SLC program operation is less than an operation time associated with the first memory access operation (LI, e.g., Fig 12A, shows that the total duration of the SLC program is less than the total duration of the MLC (LM) programming operation.).

Consider Claim 16,
LI further teaches wherein the first memory access operation comprises a multi-level cell (MLC) program operation (LI, e.g., Fig 12A:¶0149, discloses that the suspended (i.e., a first) operation is an MLC program [LM-lower middle programming].).

Consider Claim 17,
LI further teaches wherein the dynamic SLC program operation has a lower program time than the MLC program operation (LI, e.g., Fig 12A, shows that the total duration of the SLC program is less than the total duration of the MLC (LM) programming operation.).

Consider Claim 19,
LI further teaches where the request to suspend performance of the first memory access operation to cause the memory device to store progress information associated with the first memory access operation in a page cache of the memory device (LI, e.g., ¶0063, latches store (i.e., cache) page data; ¶0069, latches (i.e., cache) identify when storage elements have reached associated milestones in a programming operation.).

Consider Claim 20,
LI further teaches:
receiving, from the memory device, a notification indicating that the dynamic SLC program operation is complete  (LI, e.g., Fig 6B:616; ¶0100, perform second task and then set ready status; Fig 12A, second task can be an SLC program operation.); 
sending, to the memory device, a fourth request to resume the first memory access operation on the memory device, the fourth request to cause the memory device to exit the suspend state and resume the first memory access operation on the memory device using the progress information from the page cache (LI, e.g., Fig 6B:618-619, issue and resume command.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LI.

Consider Claim 5, 
LI teaches the device of claim 3, above, but fails to detail wherein the dynamic SLC program operation is performed with respect to data having a lower priority level than data associated with the MLC program operation.  However, the examiner takes official notice of the fact that a memory element may programmed with data having any priority relevant to another memory (e.g., lower, higher, lower and higher).  Therefore, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the SLC storage mechanism of LI such that the dynamic SLC program operation is performed with respect to data having a lower priority level than data associated with the MLC program operation because it is one of only two possible configurations (i.e., contains or does not contain lower priority data) and provides the obvious benefit of reducing constraints on memory regions.

Consider Claim 12, 
LI teaches the method of claim 10, above, but fails to detail wherein the dynamic SLC program operation is performed with respect to data having a lower priority level than data associated with the MLC program operation.  However, the examiner takes official notice of the fact that a memory element may programmed with data having any priority relevant to another memory (e.g., lower, higher, lower and higher).  Therefore, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the SLC storage mechanism of LI such that the dynamic SLC program operation is performed with respect to data having a lower priority level than data associated with the MLC program operation because it is one of only two possible configurations (i.e., contains or does not contain lower priority data) and provides the obvious benefit of reducing constraints on memory regions.

Consider Claim 18, 
LI teaches the method of claim 16, above, but fails to detail wherein the dynamic SLC program operation is performed with respect to data having a lower priority level than data associated with the MLC program operation.  However, the examiner takes official notice of the fact that a memory element may programmed with data having any priority relevant to another memory (e.g., lower, higher, lower and higher).  Therefore, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the SLC storage mechanism of LI such that the dynamic SLC program operation is performed with respect to data having a lower priority level than data associated with the MLC program operation because it is one of only two possible configurations (i.e., contains or does not contain lower priority data) and provides the obvious benefit of reducing constraints on memory regions.

Response to Arguments
Applicant’s arguments with respect to the instant claims are moot in view of the new grounds of rejection necessitated by the applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137